                       Case 5:19-cv-01028-OLG-ESC Document 15 Filed 08/26/19 Page 1 of 3
                                                                                                                    IFP,STSBJ
                                          U.S. District Court
                                 Northern District of Texas (Lubbock)
                            CIVIL DOCKET FOR CASE #: 5:19−cv−00098−H

Carrillo v. Texas Board of Pardons and Paroles et al                         Date Filed: 05/29/2019
Assigned to: Judge James Wesley Hendrix                                      Jury Demand: None
Cause: 28:2254 Petition for Writ of Habeas Corpus (State)                    Nature of Suit: 530 Prisoner Pet/Habeas Corpus:
                                                                             General
                                                                             Jurisdiction: Federal Question
Plaintiff
Ruben Carrillo                                                represented by Ruben Carrillo
                                                                             # 635597
                                                                             TDCJ Estelle Unit
                                                                             264 FM 3478
                                                                             Huntsville, TX 77320
                                                                             PRO SE


V.
Defendant
Texas Board of Pardons and Paroles

Defendant
Catherine Marrero
Parole Officer

Defendant
Cora Young Brown
Parole Officer


 Date Filed        #     Docket Text

 05/29/2019      Ï1      COMPLAINT against All Defendants filed by Ruben Carrillo. Unless exempted, attorneys who are
                         not admitted to practice in the Northern District of Texas must seek admission promptly. Forms,
                         instructions, and exemption information may be found at www.txnd.uscourts.gov, or by clicking
                         here: Attorney Information − Bar Membership. If admission requirements are not satisfied within
                         21 days, the clerk will notify the presiding judge. (krd) (Entered: 05/29/2019)

 05/29/2019      Ï2      DECLARATION IN SUPPORT OF REQUEST TO PROCEED IN FORMA PAUPERIS with
                         certificate of trust account, filed by Ruben Carrillo. (krd) (Entered: 05/29/2019)

 05/29/2019      Ï3      New Case Notes: A filing fee has not been paid. Pursuant to Misc. Order 6, Plaintiff is provided the
                         Notice of Right to Consent to Proceed Before A U.S. Magistrate Judge. Clerk to provide copy to
                         plaintiff if not received electronically. (krd) (Entered: 05/29/2019)

 05/29/2019      Ï4      Notice and Instruction to Pro Se Party. (krd) (Entered: 05/29/2019)

 05/29/2019        Ï
                   Case 5:19-cv-01028-OLG-ESC Document 15 Filed 08/26/19 Page 2 of 3
                     ***Clerk's Notice of delivery: (see NEF for details) Docket No:1,2,3,4. Wed May 29 11:01:05 CDT
                     2019 (crt) (Entered: 05/29/2019)

06/12/2019    Ï5     ORDER: The Court finds that Plaintiff should be required to answer the attached questionnaire and
                     return it to the Clerk for filing within twenty (20) days from the date of this Order. (Ordered by
                     Senior Judge Sam R Cummings on 6/12/2019) (bmg) (Entered: 06/12/2019)

06/12/2019     Ï     ***Clerk's Notice of delivery: (see NEF for details) Docket No:5. Wed Jun 12 09:55:15 CDT 2019
                     (crt) (Entered: 06/12/2019)

06/17/2019    Ï6     NOTICE of Change of Address for Pro Se litigant Ruben Carrillo. New address: TDCJ Estelle Unit
                     264 FM 3478 Huntsville, Texas 77320. (krd) (Entered: 06/17/2019)

07/02/2019    Ï7     RESPONSE filed by Ruben Carrillo RE: 5 Judge's Questionnaire. (krd) (Entered: 07/02/2019)

07/23/2019    Ï8     ORDER: Plaintiff is advised that the Court intends to construe the instant civil rights complaint as a
                     petition for writ of habeas corpus pursuant to 28 U.S.C. $ 2254, unless Plaintiff shows cause within
                     twenty (20) days from the date of this Order why it is properly filed under 42 U,S.C. § 1983. If
                     Plaintiff agrees with the Court's intention to construe his civil rights complaint as a petition for writ
                     of habeas corpus, he should file a complete Amended Petition on the proper form within twenty (20)
                     days from the date of this Order. The Clerk mailed to Plaintiff an Application to Proceed in Forma
                     Pauperis and a § 2254 petition marked "Amended Petition," Civil Action Number 5:19−CV−098.
                     Plaintiff's application to proceed in forma pauperis will remain pending until the Court determines
                     the nature of this suit. (Ordered by Senior Judge Sam R Cummings on 7/23/2019) (krd) (Entered:
                     07/23/2019)

07/23/2019     Ï     ***Clerk's Notice of delivery: (see NEF for details) Docket No:8. The Clerk mailed to Plaintiff an
                     Application to Proceed in Forma Pauperis and a § 2254 petition marked "Amended Petition," Civil
                     Action Number 5:19−CV−098 along with a copy of this Order 8 .. Tue Jul 23 10:15:36 CDT 2019
                     (crt) (Entered: 07/23/2019)

08/09/2019    Ï9     AMENDED COMPLAINT against All Defendants filed by Ruben Carrillo. Unless exempted,
                     attorneys who are not admitted to practice in the Northern District of Texas must seek admission
                     promptly. Forms, instructions, and exemption information may be found at www.txnd.uscourts.gov,
                     or by clicking here: Attorney Information − Bar Membership. If admission requirements are not
                     satisfied within 21 days, the clerk will notify the presiding judge. (krd) (Main Document 9 replaced
                     on 8/9/2019) (krd). (Entered: 08/09/2019)

08/09/2019   Ï 10    MOTION for Leave to Proceed in forma pauperis with certificate of trust account filed by Ruben
                     Carrillo (krd) (Entered: 08/09/2019)

08/09/2019   Ï 11    Pursuant to Special Order 3−331 the clerk is to reassign all cases assigned to Judge Cummings that
                     do not appear on Exhibit A to the docket of US District Judge Wes Hendrix, and all such cases are
                     to carry the suffix letter "H. "(The clerk has mailed a copy to all non−ECF users.) (Ordered by Chief
                     Judge Barbara M. G. Lynn on 8/9/2019) (lrl) (Entered: 08/09/2019)

08/23/2019   Ï 12    ORDER: Petitioner timely filed his complete Amended Petition. Thus, the Clerk is directed to
                     redesignate this civil action as a petition for writ of habeas corpus under 28 U.S.C. $ 2254. (Ordered
                     by Judge James Wesley Hendrix on 8/23/2019) (krr) (Entered: 08/23/2019)

08/23/2019     Ï     ***Clerk's Notice of delivery: (see NEF for details) Docket No:12. Fri Aug 23 16:10:07 CDT 2019
                     (crt) (Entered: 08/23/2019)

08/23/2019   Ï 13    ORDER granting 10 Motion for Leave to Proceed In Forma Pauperis. (Ordered by Judge James
                     Wesley Hendrix on 8/23/2019) (krr) (Entered: 08/23/2019)

08/23/2019   Ï 14    Order Transferring to Another District: Case transferred to San Antonio Division of Western
                     District. (Ordered by Judge James Wesley Hendrix on 8/23/2019) (krr) (Entered: 08/23/2019)
                 Case 5:19-cv-01028-OLG-ESC Document 15 Filed 08/26/19 Page 3 of 3
08/23/2019   Ï     ***Clerk's Notice of delivery: (see NEF for details) Docket No:13,14. Fri Aug 23 16:58:09 CDT
                   2019 (crt) (Entered: 08/23/2019)
